SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Quarterly Information - ITR At September 30, 2015 and report on review of Quarterly Information (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of reais, unless otherwise indicated) Independent auditor's report 4 Individual Interim Accounting Information / Statement of Financial Position - Assets 6 Individual Interim Accounting Information / Statement of Financial Position - Liabilities 7 Individual Interim Accounting Information / Statement of Income 8 Individual Interim Accounting Information / Statement of Comprehensive Income 9 Individual Interim Accounting Information / Statement of Cash Flows – Indirect Method 10 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 09/30/2015 11 Individual Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2014 to 09/30/2014 12 Individual Interim Accounting Information / Statement of Added Value 13 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 14 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 15 Consolidated Interim Accounting Information / Statement of Income 16 Consolidated Interim Accounting Information / Statement of Comprehensive Income 17 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 18 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 09/30/2015 19 Consolidated Interim Accounting Information / Statement of Added Value 21 Notes to the financial statements 22 1. The Company and its operations 22 2. Basis of preparation of interim financial information 22 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 23 4. Basis of consolidation 23 5. Accounting policies 24 6. Cash and cash equivalents and Marketable securities 24 7. Trade and other receivables 25 8. Inventories 28 9. Disposal of assets and legal mergers 28 10. Investments 29 11. Property, plant and equipment 31 12. Intangible assets 32 13. Impairment 33 14. Exploration for and evaluation of oil and gas reserves 34 15. Trade payables 35 16. Finance debt 35 17. Leases 38 18. Related parties 39 19. Provision for decommissioning costs 44 20. Taxes 45 21. Employee benefits (Post-Employment) 49 22. Shareholders’ equity 51 23. Sales revenues 52 24. Other expenses, net 52 25. Costs and Expenses by nature 53 26. Net finance income (expense), net 54 27. Supplemental information on statement of cash flows 54 28. Segment information 55 29. Provisions for legal proceedings 59 2 Petróleo Brasileiro S.A. – Petrobras 30. Collateral for crude oil exploration concession agreements 64 31. Risk management 64 32. Fair value of financial assets and liabilities 69 33. Subsequent events 70 34. Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2014 and the interim statements as of September 30, 2015 72 3 Petróleo Brasileiro S.A. – Petrobras Independent auditor's report (A free translation of the original in Portuguese) Report on review of Quarterly Information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form (ITR) for the quarter ended September 30, 2015, comprising the balance sheet as at that date and the statements of income and comprehensive income for the quarter and nine-month periods then ended, and the statements of changes in equity and cash flows for the nine-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on reviews of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Petróleo Brasileiro S.A. – Petrobras Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Emphasis – Impact of the Lava Jato Operation on the Company’s results We draw attention to note 3 of the interim financial information which describes that: (i) no additional information has been identified through the date of this accounting information which could materially impact the estimation methodology adopted for the write off recorded on September 30, 2014 ; and (ii) the internal investigations being conducted by outside legal counsel under the supervision of a Special Committee created by the Company and the investigation conducted by the Securities and Exchange Commission are still on going. We also draw attention to note 29.2 of the interim financial information which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated as they are in their preliminary stages. Our report is not modified as a result of these matters. Other matters – Statements of value added We have also reviewed the parent company and consolidated statements of value added for the nine-month period ended September 30, 2015. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added.
